              Case 3:19-cv-01113-BR       Document 1     Filed 07/18/19     Page 1 of 6




      SCOTT T. CLIFF
      THE LAW OFFICE OF SCOTT T. CLIFF
      7307 SW Beveland Road, Suite 200
      Portland, OR 97223
      Tel: 503-922-2071
      Fax: 503-971-338-4449
      Email: scott@scottcliff.com

      Trial Attorney for Plaintiff


                                     UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON
                                          PORTLAND DIVISION



      HANS CONKEL,                                      Case No.:

                                                       COMPLAINT
                             Plaintiff,                Unlawful Discrimination based on Religion,
         v.                                            42 U.S. Code § 2000e–2(a)
                                                       Unlawful Discrimination based on Religion,
      THE REED INSTITUTE, dba                          ORS 659A.030(1)(a)
      REED COLLEGE,                                    Retaliation for Reporting Violations of Law,
                                                       ORS 659A.199
                             Defendant.                Unlawful Retaliation for filing a BOLI
                                                       Complaint, ORS 659A.030(1)(f)

                                                        Jury Trial Requested

                                      NATURE OF THE ACTION

              1.    This is an action for unlawful discrimination based on religion, 42 U.S.

     Code § 2000e–2(a).
            2.    It is also an action under Oregon state laws prohibiting discrimination based

     on religion (ORS 659A.030(1)(a)) and unlawful retaliation for good faith reporting of

     information an employee believes is evidence of a violation of a state or federal law, rule or

     regulation, ORS 659A.199(1) and for retaliation for filing a complaint with the Oregon

     Bureau of Labor & Industries, ORS 659A.030(1)(f).

                                                                                 THE LAW OFFICE OF SCOTT T. CLIFF
Page 1 – COMPLAINT                                                                 7307 SW BEVELAND ROAD, SUITE 200
                                                                                         PORTLAND, OR 97223
                                                                                           PH: (503) 922-2071
                                                                                          FAX: (503) 620-5187
                                                                                         WWW.SCOTTCLIFF.COM
           Case 3:19-cv-01113-BR          Document 1       Filed 07/18/19      Page 2 of 6



                                    JURISDICTION AND VENUE

            3.      This court has jurisdiction over the subject matter of this Complaint pursuant

     to 28 U.S.C. § 1331.

            4.      The court has jurisdiction over plaintiffs’ state law claims set forth in this

     Complaint pursuant to its supplemental jurisdiction to hear related state law claims under 28

     U.S.C. § 1367(a). Both the federal and state claims alleged herein arose from a common

     nucleus of operative fact, the state action is so related to the federal claim that they form part

     of the same case or controversy, and the actions would ordinarily be expected to be tried in

     one judicial proceeding.
            5.      The actions alleged herein were committed in the District of Oregon.

                                                  PARTIES

            6.      Plaintiff Hans Conkel is a competent, adult residing at all times material

     hereto in Polk County, Oregon, who worked for Defendant in Multnomah County,

     Oregon from on or about May 1, 2013 until on or about August 27, 2018 and was, at all

     times material, an employee of defendant.

            7.      Defendant Reed Institute, dba Reed College (“Reed”) is an educational

     institution employing more than 500 employees.

                                     FACTUAL ALLEGATIONS

            8.      Plaintiff is a Christian who openly shared his faith with some members of the

     Reed community who expressed interest.          Plaintiff’s supervisor and some members of

     Respondent’s administration were aware of his faith and my discussions about religion.

            9.      Plaintiff worked for defendant as a locksmith and came into regular contact

     with students in the course of his duties.




                                                                                     THE LAW OFFICE OF SCOTT T. CLIFF
Page 2 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                             PORTLAND, OR 97223
                                                                                               PH: (503) 922-2071
                                                                                              FAX: (503) 620-5187
                                                                                             WWW.SCOTTCLIFF.COM
           Case 3:19-cv-01113-BR          Document 1      Filed 07/18/19     Page 3 of 6



            10.     In the course of interacting with students, Plaintiff both discussed his faith

     when asked and became aware of practices and conduct by Reed and its students which he

     believed in good faith constituted violations of the law.

            11.     Among the reports Plaintiff made to Reed administration were:

                    (a)     Multiple instances of employee theft;
                    (b)     Unlawful drug use by students and employees;
                    (c)     Sexual assaults of students and cover-up efforts by the administration;
                    (d)     Racial discrimination against employees;

                    (e)     Discrimination against students with disabilities;
                    (f)     Discrimination against employees based on religion; and
                    (g)     Performance of dangerous electrical work by unlicensed employees.


            12.     After reporting such matters to defendant and after defendant became aware

     of Plaintiff’s Christian faith, defendant retaliated against plaintiff by placing on him

     restrictions intended to prevent plaintiff from sharing his faith and acting according to his

     faith in helping those who came to him for help. Such restrictions prohibited plaintiff from

     interacting with students, and even former students, on or off work and on or off campus. To

     plaintiff’s knowledge, no other Reed employees were subject to such severe restrictions.

            13.     After being subject to such restrictions, plaintiff continued to be approached

     by students and former in need of help. The limitations placed on plaintiff by Reed placed

     him in the position of being subject to discipline for rendering aid or compassion (even off-

     hours, off-campus and to former students) as his faith dictated.

            14.     On August 22, 2018, Plaintiff filed a complaint with the Oregon Bureau of

     Labor & Industries (“BOLI”) alleging employment discrimination based on his religion and

     retaliation for having reported unlawful conduct.



                                                                                  THE LAW OFFICE OF SCOTT T. CLIFF
Page 3 – COMPLAINT                                                                  7307 SW BEVELAND ROAD, SUITE 200
                                                                                          PORTLAND, OR 97223
                                                                                            PH: (503) 922-2071
                                                                                           FAX: (503) 620-5187
                                                                                          WWW.SCOTTCLIFF.COM
           Case 3:19-cv-01113-BR          Document 1       Filed 07/18/19     Page 4 of 6



            15.     On August 23, 2019, plaintiff spoke with Defendant’s Vice President and

     Treasurer, Lorraine Arvin, and asked her if she could arrange for a meeting meet with the

     Interim President about a student who had been sexually assaulted and was being pressured

     by Reed officials to drop her complaint because the person she accused wanted to go to

     medical school. She said she would not set up such a meeting. Plaintiff explained that he

     was following the reporting procedure and that because his prior reports of criminal conduct

     had resulted in threats of termination and severe restrictions on my rights, he had contacted

     BOLI to complain.

            16.      On or about August 27, 2018, plaintiff’s next workday following his

     conversation with Ms. Arvin, defendant discharged plaintiff.

                                    FIRST CLAIM FOR RELIEF

         (Discrimination Based on Religion, 42 U.S. Code § 2000e–2(a), )RS 659A.030(1)(a))

            Plaintiff realleged paragraphs 1-16 and further alleges as follows:


            17.     On information and belief, certain members of defendant’s administration

     were aware of Plaintiff’s Christian faith and objected to plaintiff sharing it with students

     and/or living by its principles within the highly progressive culture of the Reed community.


            18.     The restrictions imposed on plaintiff’s interactions as alleged herein had the

     intent and/or the consequence of preventing plaintiff from living out the most sincerely-held

     tenants of his faith that encourage serving others in humility, love and charity.


            19.     The restrictions imposed on plaintiff discriminated against him with respect to

     terms and conditions of his employment on the basis of his religion.


            20.     The decision to terminate plaintiff’s employment was based on his religion.



                                                                                    THE LAW OFFICE OF SCOTT T. CLIFF
Page 4 – COMPLAINT                                                                       7307 SW BEVELAND ROAD, SUITE 200
                                                                                               PORTLAND, OR 97223
                                                                                                 PH: (503) 922-2071
                                                                                                FAX: (503) 620-5187
                                                                                               WWW.SCOTTCLIFF.COM
           Case 3:19-cv-01113-BR          Document 1     Filed 07/18/19     Page 5 of 6



            21.     Plaintiff has incurred damages in the form of lost wages and benefits and

     compensable damages in amounts to be proven at trial, along with his reasonable costs and

     attorneys’ fees.

                                     Second CLAIM FOR RELIEF

                        (Retaliation for Reporting Unlawful Conduct, ORS 659A.199)

            Plaintiff realleged paragraphs 1-21 and further alleges as follows:


            22.     Defendant discriminated against plaintiff in term and conditions of his

     employment and ultimately terminated his employment because he had reported the unlawful

     conduct alleged herein.


            23.     Plaintiff has incurred damages in the form of lost wages and benefits and

     compensable damages in amounts to be proven at trial, along with his reasonable costs and

     attorneys’ fees.

                                      Third CLAIM FOR RELIEF

                        (Retaliation for Reporting Unlawful Conduct, ORS 659A.199)

            Plaintiff realleged paragraphs 1-23 and further alleges as follows:


            24.     Defendant discriminated against plaintiff in term and conditions of his

     employment and ultimately terminated his employment because he had initiated a complaint

     process with BOLI.


            25.     Plaintiff has incurred damages in the form of lost wages and benefits and

     compensable damages in amounts to be proven at trial, along with his reasonable costs and

     attorneys’ fees.




                                                                                  THE LAW OFFICE OF SCOTT T. CLIFF
Page 5 – COMPLAINT                                                                   7307 SW BEVELAND ROAD, SUITE 200
                                                                                           PORTLAND, OR 97223
                                                                                             PH: (503) 922-2071
                                                                                            FAX: (503) 620-5187
                                                                                           WWW.SCOTTCLIFF.COM
           Case 3:19-cv-01113-BR          Document 1       Filed 07/18/19      Page 6 of 6



                                            JURY DEMAND


                    Plaintiff hereby requests that his claims be tried to a jury.


                                       PRAYER FOR RELIEF


            WHEREFORE, Plaintiff requests that the court assume jurisdiction of this cause and

     enter judgment as follows:


            1.      On Plaintiff’s First Claim, in favor of Plaintiff and against Defendant in the

     amount of $1,000,000 or such other sum as may be established, together with his costs and

     attorneys’ fees;

            2.      On Plaintiff’s Second Claim, in favor of Plaintiff and against Defendants,

     jointly and severally, in the amount of $1,000,000 or such other sum as may be established,

     together with his costs and attorneys’ fees; and

            3.      On Plaintiff’s Third Claim, in favor of Plaintiff and against Defendants,

     jointly and severally, in the amount of $1,000,000 or such other sum as may be established,

     together with his costs and attorneys’ fees;

            4.      Such other relief as the court deems just and appropriate.


            DATED this 18th day of July, 2019.

                                           THE LAW OFFICE OF SCOTT T. CLIFF
                                           s/ Scott T. Cliff
                                           Scott T. Cliff, OSB # 871918
                                           503-922-2071
                                           Trial Attorney for Defendants




                                                                                    THE LAW OFFICE OF SCOTT T. CLIFF
Page 6 – COMPLAINT                                                                    7307 SW BEVELAND ROAD, SUITE 200
                                                                                            PORTLAND, OR 97223
                                                                                              PH: (503) 922-2071
                                                                                             FAX: (503) 620-5187
                                                                                            WWW.SCOTTCLIFF.COM
